141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Frank MAHAN, Appellant,v.INTERNATIONAL PAPER COMPANY, Appellee.
No. 97-3045.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 10, 1998.Filed March 5, 1998.

Appeal from the United States v. District Court for the Western District of Arkansas.
Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Frank Mahan appeals from the district court's1 grant of summary judgment in favor of his former employer, International Paper Company, in his action brought under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621 et seq.  (1994).  Having carefully reviewed the record and the parties' submissions on appeal, we agree with the district court that Mahan has presented no evidence indicating that age was a factor in the decision to terminate him, or that International Paper's proffered reason for its decision not to rehire him was pretextual.  See Herrero v. St. Louis Univ.  Hosp., 109 F.3d 481, 483-84 (8th Cir.1997) (detailing prima facie case within reduction-in-force context);  Ryther v. KARE 11, 108 F.3d 832, 836-38 (8th Cir.)  (en banc), cert. denied, --- U.S. ----, 117 S.Ct. 2510, 138 L.Ed.2d 1013 (1997) (detailing classic burden-shifting framework).  Summary judgment was therefore properly entered and Mahan's motion for reconsideration properly denied.  Because an extended opinion would have no precedential value, we affirm without further discussion.  See 8th Cir.  R. 47B.

The judgment is affirmed.2


1
 The Honorable Harry F. Barnes, United States District Judge for the Western District of Arkansas


2
 The parties' joint motion to strike certain portions of the Joint Appendix is granted